Robinson, Judge,

(dissenting):

The judgment on which the execution issued is regular and valid on its face. The execution could not be quashed. The order overruling the motion to quash the execution is right and should be affirmed. The only record on which the circuit court could act in determining that motion does not show the judgment void. As far as appears from the record leading to the judg-*748meat, that judgment is sound. It purports to have been entered in -a pending action. The court could not say the defendants were not served with process and that no declaration was filed, even if those things were necessary as to a judgment by confession. But the judgment itself shows that the court had jurisdiction to enter it. The defendants appeared by attorneys-in-fact and answered the action; so says the record. Service of process has never heretofore been considered necessary as to a party who appears. We have always understood that a party could appear, waive a declaration, release errors, and do many other things toward the entry of a judgment against him. And we are sure that it has heretofore been well established that one could appear to an action by an attorney-in-fact and do all that he could in person. The record does not show that the defendants appeared in this action by attorneys-in-fact acting under the so-called judgment notes. For all the court could see in considering the motion to quash the execution, the attomeys-in-fact appeared and confessed for defendant under a valid power of attorney to do so. The power of attorney was not made a part of the record. It can not be assumed that an invalid power of attorney was recognized in the entry of judgment. The presumption is otherwise.
That the judgment was entered in the elerlds office in vacation, does not affect its verity on collateral attack. It has the same dignity in this respect as a judgment entered in court. The statute expressly says so. Code 1906, chapter 125, section 43. “Whether a judgment be the act of the court, or be entered up by the clerk under the statute; the effect is the same; in either' case it is the act of the law, and until reversed by the court which rendered it, or by a superior tribunal, it imports absolute verity, and is as effectual and binding as if pronounced upon a trial upon its merits.” 8 Enc. Dig. Va. & W. Va. 547.
The judgment has been overthrown on a collateral attack by bringing in matters that are not in ihe .record. An issue of matters outside the record on which the judgment rests, made up on a motion to quash the execution, has been resorted to in finding the judgment to be void. Such matters could only be resorted to on a direct attack of the judgment. The circuit court well knew that it could not quash an execution that rested on a judg-*749meat fully purporting jurisdiction and validity — 'that the verity of such judgment could not be impeached on collateral attack. “Where a court of general jurisdiction acts within the scope of its general powers, its judgments will be presumed to be in accordance with its jurisdiction and can not be collaterally impeached unless the record discloses a want of jurisdiction.” See the cases cited in 8 Enc. Dig. Va. & W. Va. 545.
If the case of direct attack dealt with by the majority opinion were properly before us, we would be of opinion that common law principles and Yirginia law do not condemn the judgment as void, unless it be on the ground that the power of attorney in the notes is so sweeping and general, so full of partiality to the creditor, as to be void. But this moot question we shall not decide. We may suggest that the power of attorney in the notes is not of the definite and particular character of those powers of attorneys to confess judgments long recognized in Yirginia. However, if the power of attorney is valid, no service of process on defendants was necessary when those persons authorized by it to appear to the action in behalf of defendants did so appear. Yet the majority opinion is rested on the want of process. Throughout it that ground is relied on; the concluding paragraph emphasizes that ground. Why is service of process necessary if the warrant of attorney is, valid? If it is good, and the attorneys constituted by it to appear to the action do appear thereto pursuant to that authority, the defendants that made them attorneys-in-fact for that purpose have, thereby entered an appearance. The defendants then have notice of the suit through their attorneys-in-fact. The court takes jurisdiction of the defendants.by their appearance. When the attorneys-in-fact appear, that appearance is one by the defendants who authorized those attorneys-in-fact to make it. Surely, the want of direct service of process is not a sound reason for the majority opinion, if the power of attorney is valid. That opinion only makes it invalid because no process was served on the defendants who gave it.
The reasoning of the opinion virtually leads to this: A is detained in California as an invalid. He hears from home that a creditor is threatening suit. He has no defense and deems it to his best interest that judgment be entered against him. He *750sends a warrant of attorney to B to appear to an action instituted by the creditor and to confess judgment in his behalf. B can not do so because no service of process can be made on A. The creditor can not take judgment though A offers to appear and confess it by duly authorized proxy. If this is sound, it is strange that recognition and practise'have long been otherwise.
There was' just one question to be answered in the assumed case dealt with .by the majority: Is the power of attorney a valid one? If it is valid, if it gave the authority it purports to give, a judgment could be confessed under it on behalf of defendants in an action, even in the clerk’s office, and that confession would be a waiver or release of errors. 3 Enc. Dig. Va. & W. Va. 70, 74, 75.